Citation Nr: 1046930	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from July 1978 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, 
which denied the benefits sought on appeal.  The Veteran appealed 
that decision, and the case was referred to the Board for 
appellate review.

The Veteran's claim on appeal was initially characterized as 
separate claims of service connection for PTSD, manic depression, 
bipolar disorder, panic attacks, and anxiety.  It was developed 
by the RO solely as a claim of service connection for PTSD.  
However, while on appeal, the United States Court of Appeals for 
Veterans Claims (Court) addressed a case involving the scope of 
filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several factors 
including: (1) the claimant's description of the claim; (2) the 
symptoms the claimant describes; and (3) the information the 
claimant submits or that [VA] obtains in support of the claim.  A 
review of the claims file shows that the Veteran has been 
variously diagnosed as having PTSD, anxiety, depression, and 
bipolar disorder.  The Board therefore finds that the Veteran's 
claim is not limited solely to PTSD.  Instead, the claim is 
properly characterized broadly as a claim of service connection 
for an acquired psychiatric disorder, to include PTSD.

This case was remanded by the Board in December 2009 for further 
development.  The Board is satisfied as to substantial compliance 
with its remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
This included obtaining Social Security Administration (SSA) 
records as well as scheduling a VA psychiatric examination for 
the purpose of determining the nature, extent, and etiology of 
any acquired psychiatric disorder.  As such, the case is now 
ready for disposition.

FINDINGS OF FACT

1.  The Veteran did not serve in combat and his claimed in-
service PTSD stressor has not been corroborated.

2.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed psychiatric disorders and his military 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in June 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the RO 
also provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, private treatment records, 
and SSA records.  Further, the Veteran submitted additional 
records and written statements in support of his claim.  Neither 
the Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  

The Board notes that this case was remanded in December 2009 in 
order to afford the Veteran a VA psychiatric examination, among 
other things.  The purpose of the examination was to "determine 
the likelihood that the alleged sexual assault during service 
occurred and if so, whether any current PTSD is related."  A VA 
examination was then scheduled for June 2010.  Board remand at p. 
7-8.  The Veteran was specifically advised by the AMC that 
failure to report for the examination, without good cause,   
would result in the case being decided, and perhaps even denied, 
based on the evidence of record.  See 38 C.F.R. § 3.655 (2010).  
Nonetheless, the Veteran failed to report to his scheduled June 
2010 examination.  Such was noted in an October 2010 Supplemental 
Statement of the Case.  Further, despite receiving additional 
correspondence from him in November 2010, wherein he noted that 
he did not have any additional evidence to support his appeal, 
the Veteran has not provided any explanation for his failure to 
report.  

The Board therefore concludes that the available records and 
medical evidence have been obtained in order to make an adequate 
determination as to this claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

PTSD

As an initial matter, the Board notes that the provisions 
relating to the establishment of service connection for PTSD, 
found at 38 C.F.R. § 3.304(f), were amended, effective July 13, 
2010.  See 75 Fed. Reg. 39,843-01 (Jul. 13, 2010) and 75 Fed. 
Reg. 41,092-01 (Jul. 15, 2010) (effectuating a correction to the 
July 13, 2010 Federal Register).  As set forth in the Federal 
Register, the revised provisions of 38 C.F.R. § 3.304(f) were 
made effective July 13, 2010, and apply to any claim that "[w]as 
appealed to the Board before July 13, 2010 but has not been 
decided by the Board as of that date."  Id.  Because the 
Veteran's claim was pending before the Board on July 13, 2010, 
but had not yet been decided at that juncture, the amended 
provisions of 38 C.F.R. § 3.304(f) are for consideration in this 
case.

In order to establish service connection for PTSD, the evidence 
of record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. 
§ 4.125(a) (stating that if a diagnoses of a mental disorder does 
not conform to DSM-IV or is not supported by findings in the 
examination report, the rating agency shall return the report to 
substantiate the diagnosis); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  
38 C.F.R. § 3.304(f) (2010).

Generally, but not always, a veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the Veteran's testimony as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 
§ 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 (1994).  
However, there are special considerations for PTSD claims 
predicated on a personal assault.   The pertinent regulation, 38 
C.F.R. § 3.304(f)(5), provides that PTSD based on a personal 
assault in service permits evidence from sources other than a 
veteran's service records, including evidence of behavior 
changes, which may corroborate his or her account of the stressor 
incident.

Further, lay testimony alone may establish the occurrence of the 
claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, in the following 
circumstances: when a veteran was diagnosed with PTSD in service 
(38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with 
the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced 
fear of hostile military or terrorist activity (38 C.F.R. § 
3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. 
§ 3.304(f)(4)). 38 C.F.R. § 3.304(f).  However, the record does 
not show, nor does the Veteran contend, that he engaged in 
combat, experienced fear or hostile military or terrorist 
activity, or was a prisoner of war.  As such, the Veteran's lay 
testimony by itself is insufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
credible supporting evidence that corroborates the Veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

Here, the Veteran alleges that he suffers from the above-
mentioned psychiatric disorders, including PTSD, as the result of 
a stressor related to his military service.  In his May 2007 
claim, the Veteran explained that during the beginning of his 
military service, he was experiencing marital difficulties, so he 
sought help and support from the military chaplain on base at 
Fort Knox, Kentucky.  However, he contends that the military 
chaplain, upon gaining his trust, sexually assaulted him one day 
during a session.  The Veteran claims he now suffers from 
psychiatric disorders including depression, chronic anxiety, and 
PTSD as a result of this incident.  The Veteran states that after 
this incident, he no longer wished to be part of his military 
unit and sought to get out.  The Veteran further maintains that 
upon reporting this incident to a drill sergeant, the drill 
sergeant relayed this information to the Veteran's sergeant, who 
then threatened the Veteran that he would be thrown into military 
prison if he did not recant his allegation.  Based on the 
Veteran's assertions, he was pressured to sign a Record of 
Proceeding Under Article 15 on September 19, 1978, in which he 
claimed to have made a false report and was punished for this 
"violation."

The Board finds that the Veteran's claimed stressor contemplates 
the possibility of in-service personal assault.  If a PTSD claim 
is based on a claimed in-service personal assault, evidence from 
sources other than the Veteran's service records may corroborate 
the Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or an 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from sources 
other than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(4) (2010).  

Here, with respect to the first element of 38 C.F.R. § 3.304(f), 
current disability, the Veteran has been diagnosed with PTSD on 
numerous occasions, including in an August 2005 treatment note 
from Pathways Community Behavioral Healthcare, Inc.  This element 
is accordingly met.

With respect to third element, medical nexus, an April 2007 
treatment note from Pathways Community Behavioral Healthcare, 
Inc., indicated that the Veteran revealed to his private advanced 
practice registered nurse that he was touched inappropriately by 
a priest in service and that the event has had a "great negative 
effect on his life ever since."  Based on this revelation, the 
nurse changed his diagnosis from "rule out PTSD" to "rule in 
PTSD, chronic, as primary diagnosis."  Accordingly, the third 
element has arguably been established.

The Veteran has reported a sexual assault as his alleged in-
service stressor.  As discussed previously, the record must 
contain service records or other credible evidence which 
corroborates the reported stressors.  See 38 C.F.R. § 3.304(f).

Here, the Veteran's service treatment records are negative for 
any diagnosis or treatment for any psychiatric disorders during 
active duty.  His May 1978 Report of Medical Examination upon 
enlistment shows that he was in good health and that clinical 
evaluation of his psychiatric state was normal.  His May 1978 
Report of Medical History indicated that he never suffered from 
any psychiatric disorders, including depression or excessive 
worry.  The Veteran's March 1979 Report of Medical Examination 
upon separation also shows that he was in good health, and 
clinical evaluation of his psychiatric state was normal.  
However, his Report of Medical History upon separation shows that 
he reported having trouble sleeping and suffering from depression 
or excessive worry.  

His military personnel records reflect that he was provided with 
counseling once in February 1979 for difficulty adjusting to 
military life, and three additional times in March 1979 for 
problems with attitude, job performance, and drug abuse.  The 
records also indicate that the Veteran was in fact punished in 
September 1978 for filing a false report in August 1978 alleging 
that he was assaulted by the military chaplain.  Based on the 
Record of Proceeding Under Article 15, UCMJ, the Veteran "did not 
then believe [the statement] to be true" and was fined for making 
a false statement under lawful oath regarding this incident.  It 
was also noted in the Veteran's personnel records that his 
personal problems interfered with his ability to perform his 
duties and that he displayed "an extremely immature personality."  
As a result of his problems coping with military life, and his 
poor performance, he was discharged from the Army under honorable 
conditions.  As noted above, the Veteran now contends that he was 
pressured into signing the September 1978 Record of Proceeding 
Under Article 15 in which he claimed to have made a false report 
under threat of imprisonment.  

The post-service evidence of record includes private psychiatric 
treatment records dated from September 1999 through June 2007, as 
well as SSA records which grant him entitlement to SSA disability 
benefits on account of PTSD, among other disabilities.  These 
records indicate that the Veteran has been diagnosed with 
anxiety, bipolar disorder, depression, and PTSD, and has been 
prescribed with a variety of antidepressants for the past several 
years.  In these records, the Veteran reported that he has been 
married and divorced four times, has a strained and conflicted 
relationship with his family members, is extremely irritable, and 
has a quick temper.  The record also reflects findings of abuse, 
in which the Veteran acted on his anger through hurting himself, 
and has occasionally striking his ex-wife and children.  He 
discussed the in-service stressor in which he was allegedly 
sexually assaulted by the military chaplain in a June 2006 
private session, and stated that "he thinks of this incident 
"every day" and "sometimes [he] wake[s] up with it at night.""  
He further stated that he believed this incident "had a great 
negative effect on his life ever since" and that he "had had no 
problems in the military prior to that incident but had numerous 
problems until his general discharge a year later."  

The Board must determine the credibility and probative value of 
the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1977), and cases cited therein (holding that the Board has 
the duty to assess credibility and weight to be given to the 
evidence).  As a lay person, the Veteran is competent to provide 
evidence of observable events, including having been assaulted.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question 
thus becomes one of credibility.

Crucially, although service personnel records show that the 
Veteran reported being molested by a military chaplain in August 
1978 (approximately one month into his period of active duty), 
less than one month later he indicated that it was a false 
statement which he believed then not to be true.  As previously 
noted, the Veteran now claims that he was coerced into recanting 
his previous allegation against the chaplain.  It is certainly 
possible that the Veteran was assaulted, and that he changed his 
story due to the threats that he has described.  It is also 
equally possible that he did indeed make false charges against 
the chaplain, and that he is now using the circumstances of those 
events to pursue a claim for benefits.  

Significantly, in its December 2009 remand instructions, the 
Board directed the Veteran to be afforded a psychiatric 
examination for the purposes of examining all records indicating 
any signs, indicators, behavioral changes, or changes in 
performance subsequent to the claimed assault alleged by the 
Veteran, and offering an opinion as to the clinical significance, 
if any, of such evidence of changes.  Although the Veteran was 
notified that failure to report for the examination without good 
cause would result in his claim being based on the evidence of 
record and possibly denied, he nonetheless failed to report for 
his scheduled June 2010 examination.  As such, in the absence of 
the requested development, the determination as to whether the 
stressor event (assault) occurred hinges solely on the 
credibility of his personal statements.

The Board has thoroughly reviewed the Veteran's service treatment 
records and service personnel records.  Although he reported that 
he was molested by the military chaplain in August 1978, he later 
confessed that he did not believe the previous allegation to be 
true.  Moreover, although his Report of Medical History upon 
separation shows that he reported having trouble sleeping and 
suffering from depression or excessive worry, his March 1979 
separation examination indicated that he was in good health, and 
clinical evaluation of his psychiatric state was normal.  He did 
not bring up his allegations of molestation again until 2006, 
shortly before filing his claim for VA benefits in May 2007.

The Board places far greater probative value on the pertinently 
negative contemporaneous service records than it does on the more 
recent statements of the Veteran.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (noting that contemporaneous evidence has 
greater probative value than history as reported by the veteran); 
see also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised).  Such 
records are more reliable, in the Board's view, than the 
Veteran's unsupported assertion of events over thirty years ago.  
See also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Moreover, the Board places significant emphasis on the 
fact that the Veteran failed to report for his scheduled VA 
examination.   The Board's December 2009 Remand clearly informed 
the Veteran that the findings of the VA examination would be used 
to determine whether or not the assault occurred.  Without any 
explanation for his failure to report for the June 2010 VA 
examination, the Board is compelled to conclude that the action 
was intentional.   Such weighs heavily against the Veteran's 
overall credibility.  See, e.g. Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (the Board is entitled to discount the credibility of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration a 
veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).   Put another way, absent 
sufficient corroborative evidence and due to the questionable 
veracity of the Veteran, the Board finds the Veteran's assertion 
of having been assaulted in service to lack credibility and 
probative value.

In short, the Board finds that a preponderance of the evidence is 
against the existence of the purported in-service assault or any 
other in-service stressor. element (2) has not been met, and the 
Veteran's claim fails on that basis alone.

Accordingly, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for PTSD.  
The benefit sought on appeal is therefore denied. 

All Other Psychiatric Disorders, to Include
Anxiety, Depression, and Bipolar Disorder

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

With respect to Shedden element (1), current disability, the 
medical evidence indicates that the Veteran has been variously 
diagnosed with anxiety, depression, and bipolar disorder.  
Shedden element (1) has therefore been demonstrated.

With respect to Shedden element (2), the Veteran's service 
treatment records are negative as to any suggestion of a 
clinically-diagnosed psychiatric disorder during service.  As 
discussed above, his May 1978 Report of Medical Examination upon 
enlistment shows that he was in good health and that clinical 
evaluation of his psychiatric state was normal.  Similarly, his 
May 1978 Report of Medical History indicated that he never 
suffered from any psychiatric disorders, including depression or 
excessive worry.  Although his March 1979 Report of Medical 
History upon separation shows that he reported having trouble 
sleeping and suffering from depression or excessive worry, his 
March 1979 Report of Medical Examination upon separation 
indicated that he was in good health, and that clinical 
evaluation of his psychiatric state was normal.  His military 
personnel records reflect that he was provided with counseling 
once in February 1979 for difficulty adjusting to military life, 
and three additional times in March 1979 for problems with 
attitude, job performance and drug abuse.  As a result of his 
problems coping with military life, and his poor performance, he 
was discharged from the Army under honorable conditions.  Despite 
these difficulties, however, he was never diagnosed with a 
chronic psychiatric disorder in service.

In fact, the first evidence of a psychiatric disorder comes 
approximately 20 years after separation from service.  Despite 
seeking medical treatment for orthopedic injuries beforehand, he 
did not report an exacerbation of mental stress until 
approximately 1999, which was then ascribed to losing his job, 
financial difficulties, and problems with his children.  He was 
prescribed Xanax.  In June 2002, he was diagnosed with major 
affective disorder and personality disorder, not otherwise 
specified.  The Board reiterates that there are no in-service or 
post-service medical records indicating that the Veteran 
developed a psychiatric disorder during service.  Moreover, as 
discussed above, the Board does not find that there is sufficient 
corroborative or credible evidence of the Veteran's in stressor - 
in-service injury.

Consideration has also been given to the Veteran's assertion, if 
such has been truly made, that he has been experiencing symptoms 
of depression and anxiety since his active service.  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

In this case, there is no dispute that Veteran is competent to 
report symptoms of depression and anxiety he experiences because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination.

However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Significantly, the Veteran's 
reported history of continued symptoms of depression and anxiety 
since active service is inconsistent with the other evidence of 
record.  Indeed, his assertions of in-service incurrence are 
inconsistent with the history he provided to service examiners at 
the time of entrance and separation, during which his psychiatric 
condition was found to be normal.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995) (in determining whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of a veteran). 

In addition, these statements are inconsistent with post-service 
treatment records shortly after service, at which time the 
Veteran reported in January 2008 that his depression, anxiety and 
stress were related to a recent back injury.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  Additionally, in this 
case, the Board also emphasizes the multi-year gap between 
discharge from active duty service and initial reported symptoms 
and diagnosis, which was approximately 40 years after service 
separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (indicating that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the [V]eteran's health and medical treatment during 
and after military service, as evidence of whether a pre-existing 
condition was aggravated by military service").  

Accordingly, the Board finds the Veteran's statements asserting 
depression and anxiety since service lack credibility and are 
without probative value.  See, e.g. Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).

There is also insufficient evidence of a medical nexus.  Again, 
the evidence of record does not include any medical statements 
attempting to link the Veteran's currently-diagnosed psychiatric 
disorders, other than PTSD, to his military service over 20 years 
earlier.  To the contrary, during the development of the 
Veteran's SSA disability benefits claim, a physician opined in a 
January 2008 "Medical Source Statement of Ability to do Work-
Related Activities (Mental)" that the Veteran's depression, 
anxiety, and stress were related to his back problems.  
Additionally, the Board again reiterates that the Veteran failed 
to report to his scheduled June 2010 VA psychiatric examination, 
which could have yielded a positive nexus opinion.

In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of his psychiatric disorders.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  As 
discussed, the Veteran attributes his psychiatric disability to 
his alleged in-service assault.  The Veteran again is not a 
credible historian with respect to his claim of being assaulted 
in service.

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  However, as detailed above, there is no 
evidence of an in-service psychiatric disorder, and there is no 
indication of psychiatric symptomatology for years thereafter.  
The Veteran was not formally diagnosed with a psychiatric 
disorder for over 20 years after his separation from service, and 
there is no evidence of record that the Veteran received 
continuous treatment for a psychiatric condition during this gap.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that 
there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent).  To the 
contrary, private treatment records as early as November 1995 
show treatment for orthopedic disorders, but no mention of 
psychiatric symptomatology.  Such evidence is lacking in this 
case.

Accordingly, Shedden element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis as well.


ORDER


Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


